


Exhibit (10.24)
December 9, 2008






Mr. Antonio M. Perez
Chairman and Chief Executive Officer
Eastman Kodak Company
343 State Street
Rochester, NY 14650


Re:           Second Amendment to March 3, 2003 Letter Agreement


Dear Antonio:


By way of a letter agreement dated March 3, 2003 (the “Agreement”), Eastman
Kodak Company (“Kodak”) and you agreed to certain terms regarding your
employment.  Certain terms of the Agreement were changed by the letter to you
from Timothy M. Donahue dated May 10, 2005 on behalf of the Executive
Compensation and Development Committee of the Kodak Board of Directors in
connection with your election by the Board as Chief Executive Officer, effective
June 1, 2005, and reflected in the First Amendment to the Agreement dated
February 27, 2007.  The purpose of this letter is to amend the Agreement as set
forth herein, for such consideration as the parties acknowledge is mutually
sufficient, for the purpose of complying with certain requirements of Section
409A of the Internal Revenue Code.  Any defined term used in this letter
agreement, unless otherwise defined herein, will have the same meaning as that
ascribed to it under the Agreement.  This letter supersedes the Agreement (as
amended) to the extent inconsistent therewith.
 
 1.           Supplemental Enhanced Pension Benefit
 
A.           The following paragraph will replace the second paragraph in
Section 13(C) of the Agreement:


Provided, however, in the event of termination as a result of your death, your
spouse or beneficiary will be entitled to a survivor benefit calculated as set
forth in Section 13(E) below, using the service crediting set forth in the prior
paragraph and subject to the offset set forth in Section 13(D).  By way of
clarification, your survivors are not eligible for the post-retirement survivor
income benefit which is provided under our life insurance plans for a specified
grandfathered population.

 
 

 
Mr. Antonio M. Perez
December 9, 2008





B.           Section 13(E) of the Agreement is hereby amended in its entirety to
read as follows:


 
E.
Payment.  The amount of the supplemental enhanced retirement benefit, if any,
payable to you or your beneficiary under this Section 13 will be paid in the
form set forth below.  Such amount shall (i) be paid out of Kodak’s general
assets, not under KRIP; (ii) not be funded in any manner; (iii) be included in
the gross income of you or your beneficiary as ordinary income, subject to all
income and payroll tax withholding required to be made under all applicable
laws; and (iv) not be grossed up or be given any other special tax treatment by
Kodak.  For purposes of calculating any benefits, you will be considered a
pre-1996 lump-sum eligible hire who has attained age 65, all benefits under this
Agreement will be treated as post-1995 accrued benefits, and the actuarial
assumptions used will be those in effect under KRIP with respect to the Annuity
Starting Date (as defined under KRIP).



 
I.
Form of Payment to You.  Your supplemental enhanced pension benefit will be paid
in a single lump sum within 90 days following the six-month anniversary of your
termination of employment from Kodak.  If you die after separation from service
but before expiration of the six-month waiting period, payment of your
supplemental enhanced pension benefit will be made to your estate within 90 days
following the date of your death, and no survivor benefits will be paid under
paragraph (II).



 
II.
Form of Payment to Your Beneficiary.  The survivor benefit attributable to your
supplemental enhanced pension benefit hereunder will be paid in the form of a
lump sum that, in the case of your surviving spouse who would qualify to select
between the Pre-retirement Survivor Income Benefit or a qualified pre-retirement
survivor annuity under Section 10.02 of KRIP if you were a participant in
traditional KRIP, is actuarially equivalent to the greater of (i) an annuity
that would be calculated under the formula for the Pre-retirement Survivor
Income Benefit set forth in Section 10.02 of KRIP, or (ii) a qualified
pre-retirement survivor annuity as calculated pursuant to Section 10.02(h) of
KRIP, and if you have no surviving spouse who would qualify for a benefit under
Section 10.02 of KRIP but have a beneficiary who would be entitled to a
Pre-retirement Survivor Income Benefit if you were a participant in traditional
KRIP, is actuarially equivalent to an annuity that would be calculated under the
formula for the Pre-retirement Survivor Income Benefit set forth in Section
10.02 of


 
page 2 of 8
 
 

 
Mr. Antonio M. Perez
December 9, 2008





 
KRIP with payment to be made to the person(s) who would receive the first
monthly payment of the Pre-retirement Survivor Income Benefit or the qualified
pre-retirement survivor annuity (if greater).  If no such person(s) exist(s), no
survivor benefits will be paid.



 
 2.           Stock Options
 
In order to clarify and ensure compliance with Section 409A, Section 14(A)(V) is
amended to read as follows:


 
V.
any outstanding stock option award at the time of your death will become fully
vested and your estate or, in the event of an assignment of your stock option
award, your transferee will have the right to exercise any such award for the
remainder of the full original term of the option (but no longer than ten
years);



Also, Section 14(B)(VII) is amended to read as follows:


                VII.
any stock option award, other than the stock option award described in Section
7, outstanding for at least one year at the time of your termination of
employment and, if the award is unvested at the time of your termination, it
will continue to vest per its terms as if you continued your employment through
each vesting date and, once vested, you will have the right to exercise the
award for the remainder of its original term (but no longer than ten years)
unless they are forfeited sooner pursuant to their terms relating to inimical
conduct or breach of Employee’s Agreement



Furthermore, Section 14(C)(VI) is amended to read as follows:


 
VI.
sixty days (or through the expiration of the option’s original term, if earlier)
in which to exercise any vested stock option held by you on the date of your
termination of employment unless such stock option is forfeited by its terms as
a result of the circumstances resulting in your termination for Cause;



Section 14(D)(VII) is amended to read as follows:


                VII.
any stock option award, other than the stock option award described in Section
7, outstanding at the time of your termination of employment and, if the award
is unvested at the time of your termination, it will continue to vest per its
terms as if you continued your employment through each vesting date and, once
vested, you will have the right to exercie the


 
page 3 of 8
 
 

 
Mr. Antonio M. Perez
December 9, 2008





 
award for the remainder of its original term (but no longer than ten years)
unless they are forfeited sooner pursuant to their terms relating to inimical
conduct or breach of Employee’s Agreement;



Finally, Section 14(E)(VII) is amended to read as follows:


                 VII.
any stock option award, other than the stock option award described in Section
7, outstanding at the time of your termination of employment and, if the award
is unvested at the time of your termination, it will continue to vest per its
terms as if you continued your employment through each vesting date and, once
vested, you will have the right to exercise the award for the remainder of its
original term (but no longer than ten years) unless they are forfeited sooner
pursuant to their terms relating to inimical conduct or breach of Employee’s
Agreement;



In addition, Section 14(F)(VIII) is amended to read as follows:


                 VIII.
sixty days (or through the expiration of the option’s original term, if earlier)
in which to exercise any other vested stock option held by you on the date of
your termination of employment;

 
 3.           Severance Allowance
 
Section 14(D) (Termination Without Cause) and Section 14(E) (Good Reason)
provide for payment of a severance allowance in the event that Kodak terminates
your employment without Cause, or you terminate your employment for Good
Reason.  Since this severance allowance is subject to Section 409A, paragraph II
of both Section 14(D) and Section 14(E) is amended to delete the phrase “on the
date of your termination of employment” and replace it with “in accordance with
the six-month waiting period that Kodak requires for certain executive employees
as a result of Internal Revenue Code Section 409A, six months after your
termination of employment, at which time payments will commence on the bi-weekly
schedule and continue for the two (2) year period;”


Furthermore, Section 14(G) is amended to read as follows:


 
G.
Exclusivity of Severance Allowance.  The severance allowance payable to you
under this Section 14 will be paid to you in lieu of any other severance,
termination, or separation pay or benefit to which you may otherwise be
entitled, except any benefits payable to you under any Kodak severance plan.  To
the extent, however, you are eligible for a benefit under a Kodak severance
plan, the severance allowance payable to you under this Section 14 will be
reduced by the amount of such


 
page 4 of 8
 
 

 
Mr. Antonio M. Perez
December 9, 2008





 
severance benefit.  You acknowledge that pursuant to Section 409A of the
Internal Revenue Code, any benefit provided to you under a Kodak severance plan
may be required to be paid at the time and in the form prescribed for the
severance allowance hereunder (notwithstanding the terms of the applicable
plan), but that otherwise, benefits under a Kodak severance plan will be paid in
the form provided thereunder and will not be controlled by the terms of this
Agreement.

 
 4.           Financial Counseling Benefits
 


Sections 14(A)(VIII), B(XI), D(XV), and E(XV) state that Kodak will provide you
with services under Kodak’s financial counseling program for the two year period
immediately following the date of your termination of employment.


Section 14(A)(VIII) is amended to read as follows:


 
VIII.
services for your spouse or estate under Kodak’s financial counseling program
for the two year period immediately following the date of your death, with all
reimbursements for services to be completed no later than the end of the taxable
year following the taxable year in which the expense was incurred;



Sections 14(B)(XI), D(XV), and E(XV) are amended to read as follows:


services under Kodak’s financial counseling program for the two year period
immediately following the date of your termination of employment, provided that
during the six-month waiting period that Kodak requires for certain executive
employees as a result of Internal Revenue Code Section 409A, you will be
required to pay for any services provided prior to that six-month anniversary at
the time such services are rendered and Kodak will reimburse you upon receipt
from you of proper documentation, as soon as administratively practicable after
the six month waiting period has expired; and further provided that all
reimbursements for services will be completed no later than the end of the
taxable year following the taxable year in which the expense was incurred;


The sixth paragraph of Section 16 is amended to read as follows:


Our executives are provided with individual financial counseling services
through one of three companies.  You may, in lieu thereof, choose to continue
using your current financial counselor for such services and we will reimburse
you for the cost of these services; subject, however, to a maximum reimbursement
of $6,000 per taxable year.  You will be immediately eligible for this
benefit.  If you

 
page 5 of  8 
 
 

 
Mr. Antonio M. Perez
December 9, 2008





elect to utilize your own financial planner, reimbursement claims must be
submitted in a timely manner and reimbursement must be completed by the end of
the taxable year after the taxable year in which the expense is incurred.  This
benefit will cease upon termination of employment except as otherwise provided
under the terms of Kodak’s financial counseling services program or Section 14.
 
 5.           Miscellaneous
 
Section 29 of the Agreement is hereby amended to revise the paragraphs added to
the end of such Section by the First Amendment to read as follow:


The arrangements described in this letter agreement are intended to comply with
Section 409A of the Internal Revenue Code to the extent such arrangements are
subject to that law, and shall be interpreted and administered accordingly.  The
parties agree that they will negotiate in good faith regarding amendments
necessary to bring the arrangements into compliance with the terms of that
Section or an exemption therefrom as interpreted by guidance issued by the
Internal Revenue Service; provided, however, that Kodak may unilaterally amend
this Agreement for purposes of such compliance if, in its sole discretion, Kodak
determines that such amendment would not have a material adverse effect with
respect to your rights under the Agreement.  The parties further agree that to
the extent an arrangement described in this letter fails to qualify for
exemption from or satisfy the requirements of Section 409A, the affected
arrangement may be operated in compliance with Section 409A pending amendment to
the extent authorized by the Internal Revenue Service.  In such circumstances
Kodak will administer the letter in a manner which adheres as closely as
possible to the existing terms and intent of the letter while complying with
Section 409A.  This paragraph does not restrict Kodak’s rights (including,
without limitation, the right to amend or terminate) with respect to
arrangements described in this letter to the extent such rights are reserved
under the terms of such arrangements.


By signing this Agreement you agree that the Company has not provided you with
advice regarding the tax treatment of any of the benefits or payments provided
hereunder.  In particular, you hereby acknowledge that Kodak makes no
representations with respect to the tax consequences of the compensation
arrangements described in this Agreement under Section 409A of the Internal
Revenue Code of 1986, as amended, or administrative guidance thereunder.


To the extent that the terms of this Agreement relate to a compensation or
benefit plan, such terms are subject to the provisions of the applicable
governing documents (such as plan documents, administrative guides and award
notices), which are subject to change.

 
page 6 of 8
 
 

 
Mr. Antonio M. Perez
December 9, 2008





Except as otherwise provided herein, the benefits described in this Agreement
will be administered by the Kodak employee with the title Director of Human
Resources for Kodak ("Administrator"), in accordance with the terms of this
Agreement.  The Administrator will have total and exclusive responsibility to
control, operate, manage and administer the Agreement in accordance with its
terms and all the authority that may be necessary or helpful to enable him or
her to discharge his or her responsibilities with respect to such
benefits.  Without limiting the generality of the preceding sentence, the
Administrator will have the exclusive right to: interpret this Agreement, decide
all questions concerning eligibility for and the amount of benefits payable
under this Agreement (including, without limitation, whether Kodak has offered
you a reasonably comparable position for purposes of this Agreement), construe
any ambiguous provision of the this Agreement, correct any default, supply any
omission, reconcile any inconsistency, and decide all questions arising in the
administration, interpretation and application of this Agreement.  The
Administrator will have full discretionary authority in all matters related to
the discharge of his or her responsibilities and the exercise of his or her
authority under this Agreement, including, without limitation, his or her
construction of the terms of this Agreement and his or her determination of
eligibility for benefits under this Agreement.  It is the intent of this
Agreement, as well as both parties hereto, that the decisions of the
Administrator and his or her actions with respect to this Agreement will be
final and binding upon all persons having or claiming to have any right or
interest in or under this Agreement and that no such decision or actions shall
be modified upon judicial review unless such decision or action is proven to be
arbitrary or capricious.
 
 6.           Remaining Terms of the Agreement
 
All of the remaining terms of the Agreement, as amended by the First Amendment,
to the extent that they are not inconsistent with this letter agreement, will
remain in full force and effect, without amendment or modification.


Your signature below means that:


 
1.
You have had ample opportunity to discuss the terms and conditions of this
letter agreement with an attorney and/or financial advisor of your choice and as
a result fully understand its terms and conditions; and



 
2.
You accept the terms and conditions set forth in this letter agreement; and



 
3.
This letter agreement supersedes and replaces any and all agreements or
understandings, whether written or oral, that you may have had with the Company
concerning the matters discussed herein.


 
page 7of 8
 
 

 
Mr. Antonio M. Perez
December 9, 2008





If you find the foregoing acceptable, please sign your name on the signature
line provided below.  Once the letter agreement is executed, please return it
directly to my attention.



Very truly yours,




                                                        /s/ Richard S. Braddock


Richard S. Braddock
Chairman,
Executive Compensation and Development Committee


RSB:gjg






I accept the terms and conditions of this letter agreement.




Signed:                      /s/ Antonio M.
Perez                                                                           
     Antonio M. Perez


Dated:                                                      









 
page 8 of 8
 
 

 
